UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2370


RANDOLPH LEE DARNELL,

                   Plaintiff - Appellee,

             v.

DARREN MARSHALL HART,

                   Movant - Appellant,

             v.

SAM R. LLOYD; HULLIHENS LAWN CARE SERVICE, a/k/a Hullihen’s Lawn
Care Service; HULLIHEN’S LAWN CARE, INC., trading as Hullihen’s Lawn Care,
Inc.,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Henry Coke Morgan, Jr., Senior District Judge. (4:14-cv-00094-HCM-
LRL)


Submitted: July 20, 2018                                      Decided: July 25, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Darren M. Hart, HART & ASSOCIATES, PC, Richmond, Virginia, for Appellant. Kevin
W. Mottley, THE MOTTLEY LAW FIRM PLC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In a prior appeal, we reviewed the district court’s award of quantum meruit

attorney’s fees and costs to Darren Marshall Hart in the matter of Darnell v. Lloyd, No.

4:14-cv-00094-HCM-LRL (E.D. Va.). Although we concluded that the district court

“thoroughly analyzed” each of the factors that must be considered in awarding such fees,

we vacated the district court’s order and remanded with instructions to the district court to

calculate and explain the basis for the fee award in light of, and with reference to, the

factors specified in County of Campbell v. Howard, 112 S.E. 876, 885 (Va. 1922).

Darnell v. Hart, 689 F. App’x 195, 197 (4th Cir. 2017).

       On remand, the district court complied with our instructions and provided additional

analysis of the relevant factors and specified how its consideration of each of the factors

affected its computation of the award of attorney’s fees to Hart. Although the district

court’s computation resulted in an amount of fees less than that which was awarded upon

the court’s prior consideration, the district court increased the fee amount to $7500,

determining that this amount was “fair and reasonable under the circumstances.” We find

that the district court fully complied with our direction on remand and that it did not abuse

its discretion in awarding attorney’s fees to Hart. See McAfee v. Boczar, 738 F.3d 81, 88

(4th Cir. 2013).

       Hart also challenges the award of $2,298.20 in costs, contending that he was entitled

to a greater amount.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Darnell v. Hart, No.


                                             3
No. 4:14-cv-00094-HCM-LRL (E.D. Va. filed Nov. 15, 2017; entered Nov. 16, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          4